Title: To Thomas Jefferson from John Thomson Mason, 5 October 1801
From: Mason, John Thomson
To: Jefferson, Thomas


Dear Sir
Georgetown 5th Octo. 1801.
The inclosed letter from the Revd. Mr Knox a very Republican Minister and the Head of an accademy in Frederick town, was sent to me with a view I presume of its being laid before you. Mr Polk the subject is I beleive personally known to you, he is a limner by profession.
Mr Knox is I beleive mistaken as to the hopes of Mr Kilty’s doing anything for him. There is not like to be any vacancy in that County, which Mr Kilty has power to fill, and he well knows the discontent that would be produced by filling up a vacancy in any other County with a man not residing therein.

With the highest respect & esteem I am D Sir Your Obedt Servt
John T. Mason
Mr Polk talks of calling on you this after noon in person
